Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 1/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Due to a long list of IDS is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance should be provided. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Note that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.
Additionally, it is noted that [t]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner has found the arguments filed 12/23/2019, directed to claim 1 and 16, regarding the Guan reference failing to teach or suggest a drive unit to cause changing volume inside a chamber resulting in modulated positive and negative pressures.
The closest prior art of record Guan (CN2153351) discloses a stimulation device, comprising: a chamber/pressure field generator (2; airbag) having a flexible wall (wall of airbag connected to lever 3 as shown in Guan’s FIG. 1) to cause at least a portion of the flexible wall to deflect in opposing directions (reciprocate), thereby resulting in a changing volume of the chamber, the changing volume of the chamber resulting in the modulated pressure (generate pulsating air pressure) (See page 2, line 3-6 of translation); an opening configured to sealingly engage a portion of a body of a user (1; rubber mouth contact the body) (page 2, line 3-6), the modulated positive and negative pressures being applied to the body via the opening ((1) contact the body stimulate the meridian points for therapeutic purposes – used to contact the body), the opening being a sole opening of the chamber to an exterior of the stimulation device (See Figure of Guan), the flexible wall to sealingly separate the drive unit from the portion of the body (the wall is engaged completely with lever’s arm and separates the exterior/body form the drive 5); a housing enclosing the drive unit (see Guan’s FIG.) (page 2, lines 1-6). Fang  (5,377,701) teaches a vacuum stimulation device that similarly uses a drive mechanism to drive a diaphragm comprising a housing (13; case) enclosing a drive unit (DC motor) and a control device (12; adjustable speed switch) that is configured to receive input from the user and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785